Citation Nr: 0126636	
Decision Date: 11/21/01    Archive Date: 11/27/01	

DOCKET NO.  98-08 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the original amount 
of $10,897.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.

This matter arises from an October 1997 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Des Moines, Iowa, Regional 
Office (RO).  Therein, it was held that recovery of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  On his original application for improved disability 
pension benefits, received at the RO in January 1994, the 
veteran reported that his and his spouse's Social Security 
benefits, along with his spouse's other annual income of 
$1,346.16, was his family's only income; based upon that 
information, he was awarded improved disability pension 
benefits effective February 1, 1994.  

2.  In 1997, VA learned that the veteran had unreported 
interest and dividend income totaling $3,480.  Based upon 
that information, VA recalculated the veteran's pension 
entitlement effective February 1, 1994, and determined that 
his family's countable income exceeded the maximum annual 
income limitation.  His pension benefits were terminated 
retroactively effective February 1, 1994, and an overpayment 
of $10,897 ensued.  

3.  The veteran was at fault in the creation of the 
overpayment at issue because he did not promptly notify VA of 
his spouse's additional income, even though he had 
been informed that he had a duty to report total "family" 
income to the VA.  

4.  Although the monthly income of the veteran and his spouse 
appears to be less than his monthly expenses, his family has 
liquid assets totaling more than $24,000.  

5.  Recovery of the overpayment at issue would not subject 
the veteran and his spouse to undue economic hardship.  

6. Collection of the instant indebtedness would not defeat 
the purpose for which the improved disability pension program 
is intended.  

7.  The veteran's failure to make restitution would result in 
his unfair financial gain.  

8.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved disability pension benefits from VA.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $10,897 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) 

(codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107), 
which applies to all pending claims for VA benefits, and 
which provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

First, the VA has a duty to notify the claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been 

fulfilled under the applicable statute and regulations.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate the claim.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board also finds that 
all relevant facts have been properly developed to the extent 
possible, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of the relative 
degree of fault of she and the veteran in the creation of the 
debt.  In this regard, the Board notes that the appellant has 
been appointed as the legal custodian of the veteran because 
he was rated incapable of handling his own financial affairs 
in January 2001.  Because the appellant has not questioned 
the validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  Also of note is that the COWC 
considered the facts in this case, and concluded that the 
veteran had not demonstrated fraud, bad faith, or willful 
misrepresentation in the creation of the overpayment now at 
issue.  Nevertheless, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Since there appears to be no 
indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.  

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would 

be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  See 38 C.F.R. § 1.965(a).  In making such a 
decision, consideration will be given to such things as the 
relative fault of the debtor vis-à-vis VA, whether collection 
of the debt would deprive the debtor of life's basic 
necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the debtor's reliance on the 
improved disability pension 
program resulted in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  Id.  

The indebtedness at issue resulted from the veteran's failure 
to timely report that his wife had income in excess of that 
previously reported for calendar year 1994, despite notice by 
VA that all such family income must be reported.  In that 
regard, when the veteran was initially notified of his award 
of VA disability pension benefits by VA letter dated in 
May 1994, the veteran was provided the following notice:  
"The rate of VA pension depends on total 'family' income...you 
must notify us immediately if income is received from any 
source other than that shown above."  At the time the veteran 
was furnished that notice, he was capable of handling his own 
financial affairs.  It was not until 1997 that VA learned 
through other sources that the veteran had additional income 
beginning in 1994.  Thus, when it was discovered that the 
veteran's countable income exceeded the maximum applicable 
income limitation, more than three years had passed.  As 
such, the veteran is at fault in the creation of the 
overpayment of improved disability pension benefits in the 
calculated amount of $10,897.  


Notwithstanding the fault of the veteran in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive 
him and his spouse of life's basic necessities.  The 
appellant contends that it would.  In this regard, 
information has been received which indicates that the 
veteran and his spouse have annual income in excess of 
$17,000.  On a VA Form 20-5655, Financial Status Report, 
submitted in October 1995, the appellant indicated that he 
had monthly expenses totaling $2,595.  However, in 
February 1999, he indicated that his monthly recurring 
expenses were considerably less.  In any case, the appellant 
also has reported that his spouse has stocks and bonds 
currently valued in excess of $24,800.  Assuming that the 
veteran's monthly expenses exceed his 
family's net monthly income, nevertheless his sizable liquid 
assets permit him to repay the indebtedness at issue without 
subjecting him and his family to undue economic hardship.  It 
follows that because it has not been demonstrated that it 
would be a hardship for the veteran to repay the indebtedness 
at issue and because he was at fault in the creation of the 
debt, its collection would not violate the principles of 
equity and good conscience.  

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the improved disability pension program 
is intended.  In this regard, the Board observes that the 
veteran no longer receives this benefit because his family's 
countable income exceeds the maximum applicable income 
limitation.  Furthermore, there is no indication that the 
veteran either relinquished a valuable right or incurred any 
additional legal obligation when he elected to receive VA 
improved disability pension benefits.  Finally, the Board 
finds that the veteran was unjustly enriched by his receipt 
of VA improved disability pension benefits subsequent to 
February 1, 1994, as it appears that his income exceeded the 
limits for entitlement to a monetary amount of pension 
benefits.  


In summary, a review of the elements pertaining to the 
principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that 
greater weight in this case should be accorded to the fault 
of the veteran and his ability to repay the instant 
indebtedness, given his liquid assets.  When all of the 
relevant elements as set forth above are considered, the 
Board is not persuaded that the Government should forego its 
right to collection of the indebtedness in the instant appeal 
in the amount of $10,897.  Accordingly, the Board finds that 
waiver of recovery of the overpayment at issue is not 
warranted.  


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $10,897 is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

